Per Curiam.

Prom an examination of the transcript of the evidence and the exhibits, we are of the view that the findings of the board are supportable; that respondent in the capacity of an attorney misappropriated and misapplied funds entrusted to him by a client; and that his conduct was reprehensible and indefensible and constituted a violation of the Canons of Professional Ethics and the rules of this court, as specified by the board. However, because of certain mitigating circumstances, this court is of the opinion that the recommendation of the board should be reduced from disbarment to a suspension for an indefinite period under Section (6) (b), Rule XVIII of this court.

Report confirmed as herein modified and judgment accordingly.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.